997 So. 2d 510 (2008)
Angelene L. BAKER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-3608.
District Court of Appeal of Florida, Fifth District.
December 24, 2008.
Angelene L. Baker, Brooksville, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm the trial court's order, but do so without prejudice to raise the claim in a timely filed motion pursuant to Florida Rule of Criminal Procedure 3.850.
AFFIRMED WITHOUT PREJUDICE.
GRIFFIN, ORFINGER and COHEN, JJ., concur.